Citation Nr: 1525605	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-05 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a shoulder disorder.  

3.  Entitlement to an initial evaluation in excess of 50 percent for mood disorder.  

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1984 to April 1988.  

The issue of entitlement to an initial evaluation in excess of 50 percent for mood disorder comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Separately, in a June 2014 rating decision, the RO denied entitlement to service connection for neck and shoulder disorders and entitlement to a TDIU.  The Veteran filed a timely notice of disagreement (NOD) in July 2014, however a statement of the case (SOC) has not yet been issued.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims system.  Additional relevant records are located in Virtual VA, a separate electronic database.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of entitlement to an initial evaluation in excess of 50 percent for mood disorder, the Veteran requested a videoconference hearing in conjunction with his appeal.  A hearing was scheduled to occur in May 2015.  The Veteran's attorney submitted a request for a "continuance" for the hearing, indicating that they did not have time to prepare for the hearing, given that he received notice of the hearing date five days before the scheduled hearing.  This is taken as a motion to reschedule the requested hearing.  Good cause having been shown, the videoconference hearing should be rescheduled.  38 C.F.R. § 20.704(c) (2014).  

As noted above, the Veteran filed a timely NOD regarding entitlement to service connection for neck and shoulder disorders and entitlement to a TDIU, however an SOC has not yet been issued.  Therefore, these issues must be remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  If the Veteran no longer wishes to testify at a hearing, he should inform the RO in writing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the matter should be returned to the Board in accordance with appellate procedures.  

2.  Issue the Veteran and his representative a statement of the case, accompanied by notification of appellate rights, addressing the issues of entitlement to service connection for a neck disorder and a shoulder disorder and entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.  If the Veteran timely perfects an appeal, the matter should be returned to the Board for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




